Citation Nr: 1529616	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-00 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to July 1, 2010, for the grant of entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had a period of Active Duty for Training (ACDUTRA) from August 1999 to February 2000 and active duty service from January 2005 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted entitlement to the service connection for PTSD and assigned a 70 percent disability rating, effective July 1, 2011.

Subsequent to the September 2013 Statement of the Case, various statements from the Veteran were associated with the Veteran's claims file.  To the extent that any of the received documents can be considered evidence, the Veteran filed his substantive appeal in November 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction initially review such evidence.  See 38 U.S.C.A.                    § 7105(e)(1) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for PTSD was denied in an April 2010 rating decision.  The Veteran was notified of this decision via a letter dated April 20, 2010.  The Veteran did not file a timely Notice of Disagreement (NOD), or submit new and material evidence, within one year of notification of the April 2010 rating decision.

2.  Following the April 2010 rating decision, June 14, 2011 is the earliest date that VA next received communication from the Veteran indicating intent to apply for entitlement to service connection for PTSD.  

3.  A June 14, 2011 phone call from the Veteran was an informal claim to reopen a claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision denying the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The criteria for an effective date of June 14, 2011, but no earlier, for the grant of entitlement to service connection for PTSD is met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014); 38 C.F.R. § 3.155(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran's claim for entitlement to an earlier effective date for the grant of entitlement to service connection for PTSD arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the appellant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a September 2011 letter, prior to the October 2012 rating decision on appeal.
With respect to the duty to assist, the Board finds that this has been fulfilled.  The outcome of this appeal turns on the date a claim for entitlement to service connection was filed and whether a notice of disagreement was timely received.  As will be discussed further below, the Veteran's main contention is that a NOD was timely filed, but such is not of record.  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claim.      

In sum, VA has satisfied its duty to notify and assist with respect to the Veteran's claim.

II.  Legal Criteria

Generally, an unappealed RO rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014).  A notice of disagreement (NOD) "shall be filed within one year from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b) (West 2014).  

Generally, for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).  

A "claim" is defined in part as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit."  38 C.F.R. § 3.1(p) (2014) (amended effective March 2015).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA...may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2009).  The regulation further provided that upon receipt of an informal claim, VA will forward to the Veteran an application form and that if a formal claim was received within one year from the date the application was sent to the Veteran, "it will be considered filed as of the date of receipt of the informal claim."  Id.    

III. Analysis 

The Veteran filed an original claim for entitlement to service connection for PTSD in August 2009, which was denied in an April 2010 rating decision.  The Veteran was notified of this rating decision via a letter dated April 20, 2010.  A timely NOD as to the April 2010 rating decision must have been filed within one year of the April 20, 2010 letter notifying the Veteran of the April 2010 rating decision.  See 38 U.S.C.A. § 7105(b) (West 2014).  No relevant communication is of record from the Veteran within one year of the April 20, 2010 letter.  A request dated in January 2010 from the Veteran for copies of his medical records was received by the RO in May 2010; however, there is no indication in this correspondence that he disagreed with a determination by the RO.  As neither a timely filed NOD or new and material evidence was received within one year, the April 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  Once a decision becomes final, new and material evidence is required to reopen the previously denied claim.

Following the April 2010 rating decision, the next communication of record from the Veteran (with the exception of the January 2010 medical records request received by the RO in May 2010) was a June 14, 2011 phone call, which is also the earliest date that VA received a communication from the Veteran indicating an intent to apply for entitlement to service connection for PTSD (following the April 2010 rating decision).  The written record of this phone call stated that the "Veteran called for status of appeal and handed phone to VSO...who states he sent in a[] NOD for PTSD on 8/2/2010."  As referenced above, as applicable here with regard to informal claims, "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA...may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2009).  VA is required, with respect to all pro se pleadings, to "give a sympathetic reading to the [V]eteran's filings by 'determin[ing] all potential claims raised by the evidence.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In reviewing the Veteran's June 14, 2011 phone call sympathetically, the Board finds that this statement was an informal claim to reopen a claim for entitlement to service connection for PTSD, as the Veteran's communication indicated an intent to apply for entitlement to service connection for PTSD.  A later July 1, 2011 statement was accepted by the RO as a formal claim to reopen a claim for entitlement to service connection for PTSD.  

As noted above, with regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).  Further, as applicable here with regard to informal claims, upon receipt of an informal claim, VA will forward to the Veteran an application form and that if a formal claim was received within one year from the date the application was sent to the Veteran, "it will be considered filed as of the date of receipt of the informal claim."  38 C.F.R. § 3.155(a) (2009).  While the Veteran was not forwarded a formal claim following the June 14, 2011 informal claim, he did submit a statement that the RO accepted as a formal claim on July 1, 2011.  Therefore, as the June 14, 2011 phone call was an informal claim to reopen a claim for entitlement to service connection for PTSD and a formal claim was received within one year, June 14, 2011 is the earliest and proper effective date for entitlement to service connection for PTSD.  See 38 C.F.R. § 3.155(a) (2009).

No earlier effective date than June 14, 2011 is warranted for the grant of entitlement to service connection for PTSD.  In this regard, the Board has considered the Veteran's contentions.  The Veteran's main contention was essentially that he timely filed a NOD in August 2010, which is relevant, as if this were the case, the April 2010 rating decision would not have become final and an earlier effective date would potentially be warranted.  In a September 2011 correspondence between the Veteran and VA, the Veteran referenced that on "August 2, 2010 I submitted an appeal through my certified VSO in regards to the decision of April 2010.  I later called to see what the status would be on my appeal and they told me it takes longer than a year on appeals."  The Veteran further referenced that his "paper work got lost" and his "lost August 2 2010 appeal."  In a December 2011 statement, the Veteran referenced sending a NOD on August 2, 2010 and stated that "[t]he VSO where I go can vouch for me; [the VSO representative] helped me fax all the paperwork from his office."  In an April 2013 statement, the Veteran stated that on August 2, 2010 he and his representative filed an appeal regarding the April 2010 rating decision.  The Veteran stated that his representative and VA "never found a copy of stamped fax."  On his November 2013 VA Form 9, the Veteran stated that he submitted a NOD on August 2, 2010 and that he did not "have copy of stamped transmittal because [his representative] misplaced it."  The Veteran stated that "I believe there is enough facts, evidence and witnesses to support my claim that I submitted an appeal on 8/2/2010 well within time for an appeal" and also cited to 38 C.F.R. § 3.102, the regulation regarding resolving reasonable doubt in favor of the Veteran.  

Of record are multiple copies of a statement from the Veteran, dated August 2, 2010, that expressed disagreement and a desire to file a NOD as to the April 2010 rating decision with respect to PTSD.  Unfortunately, all copies of this letter were received by VA more than one year after the April 20, 2010 letter notifying the Veteran of the April 2010 rating decision.  The earliest receipt of the Veteran's statement dated August 2, 2010 was on July 1, 2011 (which was construed by the RO as a claim to reopen the previously denied claim for entitlement to service connection for PTSD and was the effective date of service connection for PTSD prior to this Board decision).  While in a September 2011 correspondence between the Veteran and VA the Veteran referenced calling VA regarding the status of his appeal and was told "it takes longer than a year on appeals," no record of a phone call is of record within one year of the April 20, 2010 letter notifying the Veteran of the April 2010 rating decision.  

The Board is sympathetic to the Veteran, as it appears that he attempted to file a timely NOD in August 2010 in response to the April 2010 decision.  Unfortunately, no NOD is of record as having been received within one year of the original denial of the claim.  The earliest record of receipt of the Veteran's purported NOD was in July 2011.  Because no NOD was filed with VA (despite attempts through the Veteran's representative), the rating disallowing the claim became final.  For a subsequent grant of entitlement to service connection for a reopened claim after final disallowance, the appropriate effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).  In this case, the Veteran's new informal claim was received on June 14, 2011, which is therefore the earliest possible date for the grant of entitlement to service connection for PTSD.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2014) (regarding resolving reasonable doubt in favor of the Veteran when the evidence is in relative equipoise).  As such, entitlement to an effective date of June 14, 2011, but no earlier, for the grant of entitlement to service connection for PTSD is granted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014); 38 C.F.R. § 3.155(a) (2009).


ORDER

Entitlement to an effective date of June 14, 2011, but no earlier, for the grant of entitlement to service connection for PTSD is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


